AO 2458 (CASDRev. 02/ 18) Judgment in a Criminal Case



                                        UNITED STATES D ISTRICT CO                                                   MAR 0 4 2019
                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                              CLERK, U.S. DISTRICT COURT
             UNITED ST A TES OF AMERICA                                      JUDGMENT IN A             UN~l-l\ll~m
                                                                                                                · J\~SIJ OF CALIFORNIA
                                   v.                                        (For Offenses Committed                                1987 DEPUTY


       JOSE ALFREDO TIRADO-ZARAGOZA (I)                                         Case Number:         19CR0509-W

                                                                             Zainab Khan, Federal Defenders Inc.
                                                                             Defendant 's Attorney
REGISTRATION NO.                   73619298
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)         One of the Information

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                               Count
Title & Section                         Nature of Offense                                                                     Number(s)
18 USC 1544                             MISUSE OF PASSPORT                                                                           1




    The defendant is sentenced as provided in pages 2 through                    2   of this judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
                                                                              ------
 D    The defendant has been found not guilty on count(s)

 D    Count(s)                                                                      dismissed on the motion of the United States.

      Assessment :   $100. 00


      JVTA Assessment* : $
 D
      *Justice for Victims of Trafficking Act of2015, Pub . L. No. 114-22.

 00   No fine                   D Forfeiture pursuant to order filed                                                    , included herein.
       TT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                             HON. Thomas J. Wh          ·~n
                                                                             UNITED STATES D~                 RICT JUDGE




                                                                                                                                19CR0509-W
AO 245B (CASO Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JOSE ALFREDO TIRADO-ZARAGOZA (I)                                         Judgment - Page 2 of 2
CASE NUMBER:              19CR0509-W

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED ST A TES MARSHAL



                                                                                                           l9CR0509-W
